Exhibit 10.6

EXECUTION VERSION

STOCKHOLDER’S AND REGISTRATION RIGHTS AGREEMENT

This STOCKHOLDER’S AND REGISTRATION RIGHTS AGREEMENT, dated as of October 8,
2020 (this “Agreement”), is by and between Vontier Corporation, a Delaware
corporation (“Vontier”), and Fortive Corporation, a Delaware corporation
(“Fortive”).

WHEREAS, Fortive currently owns all of the issued and outstanding shares of
common stock, par value $0.0001 per share, of Vontier (“Vontier Common Stock”);

WHEREAS, pursuant to the Separation and Distribution Agreement, dated as of
October 8, 2020, by and between Fortive and Vontier, Fortive will distribute
80.1% of the issued and outstanding shares of Vontier Common Stock to holders of
shares of Fortive common stock, on a pro rata basis (the “Distribution”);

WHEREAS, Fortive intends for the Distribution to take place pursuant to a
registration statement on Form 10 (the “Distribution Registration Statement”);

WHEREAS, following the Distribution, Fortive may effect distributions of any
shares of Vontier Common Stock that are not distributed in the Distribution
(such shares not distributed in the Distribution, the “Retained Shares”) to
Fortive stockholders as dividends or in exchange for outstanding shares of
Fortive common stock or through one or more subsequent exchanges of Vontier
Common Stock for Fortive debt held by Fortive creditors, including pursuant to
one or more transactions Registered under the Securities Act (as such terms are
defined below);

WHEREAS, Vontier desires to grant to Fortive the Registration Rights (as defined
below) for the Registrable Securities (as defined below), subject to the terms
and conditions of this Agreement; and

WHEREAS, Fortive desires to grant to Vontier a proxy to vote the Retained Shares
in proportion to the votes cast by Vontier’s other stockholders, subject to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.



--------------------------------------------------------------------------------

“Affiliate” means, when used with respect to a specified Person, another Person
that controls, is controlled by, or is under common control with the Person
specified; provided, however, that, for purposes of this Agreement, Vontier and
its Subsidiaries shall not be considered to be “Affiliates” of Fortive and its
Subsidiaries (other than Vontier and its Subsidiaries), and Fortive and its
Subsidiaries (other than Vontier and its Subsidiaries) shall not be considered
to be “Affiliates” of Vontier or its Subsidiaries. As used herein, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such person, whether through the
ownership of voting securities or other interests, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Ancillary Filings” has the meaning set forth in Section 2.4(a)(i).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York are authorized
or obligated by law or required by executive order to be closed.

“Convertible or Exchange Registration” has the meaning set forth in Section 2.7.

“Debt” means any indebtedness of any member of the Fortive Group, including debt
securities, notes, credit facilities, credit agreements and other debt
instruments, including, in each case, any amounts due thereunder.

“Demand Registration” has the meaning set forth in Section 2.1(a).

“Distribution” has the meaning set forth in the recitals to this Agreement.

“Distribution Registration Statement” has the meaning set forth in the recitals
to this Agreement.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Exchange Offer” means an exchange offer of Registrable Securities for
outstanding securities of a Holder.

“Exchanges” means one or more Public Exchanges or Private Exchanges.

“Fortive” has the meaning set forth in the preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.

“Fortive Group” means Fortive and each Person that is a direct or indirect
Subsidiary of Fortive as of immediately following the Distribution, and each
Person that becomes a Subsidiary of Fortive after the Distribution (in each case
other than any member of the Vontier Group).

 

2



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Holder” means Fortive or any of its Subsidiaries, so long as such Person holds
any Registrable Securities, and any Person owning Registrable Securities who is
a Permitted Transferee of rights under Section 4.3.

“Initiating Holder” has the meaning set forth in Section 2.1(a).

“Loss” or “Losses” has the meaning set forth in Section 2.9(a).

“Participating Banks” means such investment banks or other Persons that are not
part of the Fortive Group that engage, directly or indirectly, in any Exchange
with one or more members of the Fortive Group.

“Permitted Transferee” means any Transferee and any Subsequent Transferee.

“Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

“Piggyback Registration” has the meaning set forth in Section 2.2(a).

“Private Exchange” means a private exchange pursuant to which one or more
members of the Fortive Group shall Sell some or all of their Registrable
Securities to one or more Participating Banks in exchange, directly or
indirectly, for any equity interest of Fortive or the satisfaction of Debt, in a
transaction or series of transactions not required to be registered under the
Securities Act.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Public Exchange” means a public exchange pursuant to which one or more members
of the Fortive Group shall Sell some or all of their Registrable Securities to
one or more Participating Banks in exchange, directly or indirectly, for any
equity interest of Fortive or the satisfaction of Debt, in a transaction or
series of transactions registered under the Securities Act.

“Registrable Securities” means any Retained Shares and any securities issued or
issuable directly or indirectly with respect to, in exchange for, upon the
conversion of or in replacement of the Retained Shares, whether by way of a
dividend or distribution or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation, exchange or other
reorganization. The term “Registrable Securities” excludes any security (i) the
offering

 

3



--------------------------------------------------------------------------------

and Sale of which has been effectively Registered under the Securities Act and
which has been Sold in accordance with a Registration Statement, (ii) that has
been Sold pursuant to Rule 144 (or any successor provision) under the Securities
Act, (iii) that may be Sold pursuant to Rule 144 (or any successor provision)
under the Securities Act without being subject to the volume limitations in
subsection (e) of such rule or (iv) that has been sold by a Holder in a
transaction in which such Holder’s rights under this Agreement are not, or
cannot be, assigned.

“Registration” means a registration with the SEC of the offer and Sale to the
public of any Vontier Common Stock under a Registration Statement. The terms
“Register,” “Registered” and “Registering” shall have a correlative meaning.

“Registration Expenses” means all expenses incident to Vontier’s performance of
or compliance with this Agreement, including all (i) registration, qualification
and filing fees; (ii) expenses incurred in connection with the preparation,
printing and filing under the Securities Act of the Registration Statement, any
Prospectus and any issuer free writing prospectus and the distribution thereof;
(iii) the fees and expenses of Vontier’s counsel and independent accountants
(including the expenses of any comfort letters or costs associated with the
delivery by Vontier Group members’ independent certified public accountants of
comfort letters customarily requested by underwriters); (iv) the reasonable fees
and expenses of not more than one firm of attorneys acting as legal counsel for
all of the Holders in the relevant Registration and Sale; (v) the fees and
expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Shares under the state or
foreign securities or blue sky laws and the preparation, printing and
distribution of a Blue Sky Memorandum (including the related fees and expenses
of counsel); (vi) the costs and charges of any transfer agent and any registrar;
(vii) all expenses and application fees incurred in connection with any filing
with, and clearance of an offering by, Financial Industry Regulatory Authority,
Inc.; (viii) expenses incurred in connection with any “road show” presentation
to potential investors; (ix) printing expenses, messenger, telephone and
delivery expenses; (x) internal expenses of Vontier (including all salaries and
expenses of employees of Vontier performing legal or accounting duties); and
(xi) fees and expenses of listing any Registrable Securities on any securities
exchange on which shares of Vontier Common Stock are then listed; but excluding
any internal expenses of the Holder, any underwriting discounts or commissions
attributable to the Sale of any Registrable Securities and any stock transfer
taxes.

“Registration Period” has the meaning set forth in Section 2.1(c).

“Registration Rights” means the rights of the Holders to cause Vontier to
Register Registrable Securities pursuant to this Agreement.

“Registration Statement” means any registration statement of Vontier filed with,
or to be filed with, the SEC under the rules and regulations promulgated under
the Securities Act, including the related Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.

“Retained Shares” has the meaning set forth in the recitals to this Agreement.

 

4



--------------------------------------------------------------------------------

“Sale” means the direct or indirect transfer, sale, assignment or other
disposition of a security. The terms “Sell” and “Sold” have correlative
meanings.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Shares” means all shares of Vontier Common Stock that are beneficially owned by
Fortive or any Permitted Transferee from time to time, whether or not held
immediately following the Distribution.

“Shelf Registration” means a Registration Statement of Vontier for an offering
to be made on a delayed or continuous basis of Vontier Common Stock pursuant to
Rule 415 under the Securities Act (or similar provisions then in effect).

“Subsequent Transferee” has the meaning set forth in Section 4.3(b).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(i) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (A) the total combined voting power of all classes of voting securities
of such Person, (B) the total combined equity interests or (C) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

“Takedown Notice” has the meaning set forth in Section 2.1(f).

“Transferee” has the meaning set forth in Section 4.3(b).

“Underwritten Offering” means a Registration in which securities of Vontier are
sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

“Vontier” has the meaning set forth in the preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.

“Vontier Common Stock” has the meaning set forth in the recitals to this
Agreement.

“Vontier Group” means Vontier and each Person that is a direct or indirect
Subsidiary of Vontier as of immediately following the Distribution, and each
Person that becomes a Subsidiary of Vontier after the Distribution (in each case
other than any member of the Fortive Group).

“Vontier Notice” has the meaning set forth in Section 2.1(a).

“Vontier Public Sale” has the meaning set forth in Section 2.2(a).

“Vontier Takedown Notice” has the meaning set forth in Section 2.1(f).

 

5



--------------------------------------------------------------------------------

1.2 General Interpretive Principles. Whenever used in this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, any noun
or pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” Unless otherwise specified, the terms “hereof,” “herein,”
“hereunder” and similar terms refer to this Agreement as a whole (including the
exhibits hereto), and references herein to Articles, Sections and Exhibits refer
to Articles, Sections and Exhibits of this Agreement. The word “or” shall have
the inclusive meaning represented by the phrase “and/or.” Except as otherwise
indicated, all periods of time referred to herein shall include all Saturdays,
Sundays and holidays; provided, however, that if the date to perform the act or
give any notice with respect to this Agreement shall fall on a day other than a
Business Day, such act or notice may be performed or given timely if performed
or given on the next succeeding Business Day. References to a Person are also to
its permitted successors and assigns. The titles to Articles and headings of
Sections contained in this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of or to affect the meaning
or interpretation of this Agreement. The parties have participated jointly in
the negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

ARTICLE II

REGISTRATION RIGHTS

2.1 Registration.

(a) Request. Any Holder(s) of Registrable Securities (collectively, the
“Initiating Holder”) shall have the right (including, for the avoidance of
doubt, in connection with its rights pursuant to Section 2.7) to request that
Vontier file a Registration Statement with the SEC on the appropriate
registration form for all or part of the Registrable Securities held by such
Initiating Holder by delivering a written request to Vontier specifying the
number of shares of Registrable Securities such Initiating Holder wishes to
Register (a “Demand Registration”). Vontier shall (i) within five (5) days of
the receipt of such request, give written notice of such Demand Registration to
all Holders of Registrable Securities (the “Vontier Notice”), (ii) use its
reasonable best efforts to prepare and file a Registration Statement as
expeditiously as possible in respect of such Demand Registration and in any
event within thirty (30) days of receipt of the request, and (iii) use its
reasonable best efforts to cause such Registration Statement to become effective
as expeditiously as possible. Vontier shall include in such Registration all
Registrable Securities that the Holders request to be included within the ten
(10) days following their receipt of the Vontier Notice.

(b) Limitations of Demand Registrations. There shall be no limitation on the
number of Demand Registrations pursuant to Section 2.1(a); provided, however,
that the Holder(s) may not require Vontier to effect a Demand Registration
within sixty (60) days after the effective date of a previous registration by
Vontier, other than a Shelf Registration, effected pursuant to this Section 2.1
(it being understood that the Distribution Registration Statement

 

6



--------------------------------------------------------------------------------

shall not be treated as a Demand Registration). In the event that any Person
shall have received rights to Demand Registrations pursuant to Section 2.7 or
Section 4.3, and such Person shall have made a Demand Registration request, such
request shall be treated as having been made by the Holder(s). The Registrable
Securities requested to be Registered pursuant to Section 2.1(a) must represent
(i) an aggregate offering price of Registrable Securities that is reasonably
expected to equal at least $10,000,000 (or its equivalent if the Registrable
Securities are to be offered in an Exchange Offer) or (ii) all of the remaining
Registrable Securities owned by the requesting Holder and its Affiliates.

(c) Effective Registration. Vontier shall be deemed to have effected a
Registration for purposes of Section 2.1(a) if the Registration Statement is
declared effective by the SEC or becomes effective upon filing with the SEC, and
remains effective until the earlier of (i) the date when all Registrable
Securities thereunder have been sold and (ii) ninety (90) days from the
effective date of the Registration Statement (the “Registration Period”). No
Registration shall be deemed to have been effective if the conditions to closing
specified in the underwriting agreement or dealer-manager agreement, if any,
entered into in connection with such Registration are not satisfied by reason of
any member of the Vontier Group. If, during the Registration Period, such
Registration is interfered with by any stop order, injunction or other order or
requirement of the SEC or other Governmental Authority or the need to update or
supplement the Registration Statement, the Registration Period shall be extended
on a day-for-day basis for any period the Holder is unable to complete an
offering as a result of such stop order, injunction or other order or
requirement of the SEC or other Governmental Authority.

(d) Underwritten Offering; Exchange Offer. If the Initiating Holder so indicates
at the time of its request pursuant to Section 2.1(a), such offering of
Registrable Securities shall be in the form of an Underwritten Offering or an
Exchange Offer and Vontier shall include such information in the Vontier Notice.
In the event that the Initiating Holder intends to Sell the Registrable
Securities by means of an Underwritten Offering or Exchange Offer, the right of
any Holder to include Registrable Securities in such Registration shall be
conditioned upon such Holder’s participation in such Underwritten Offering or
Exchange Offer and the inclusion of such Holder’s Registrable Securities in the
Underwritten Offering or Exchange Offer.

(e) Priority of Securities in an Underwritten Offering. If the managing
underwriter or underwriters of a proposed Underwritten Offering, including an
Underwritten Offering from a Shelf Registration, pursuant to this Section 2.1
informs the Holders with Registrable Securities in the proposed Underwritten
Offering in writing that, in its or their opinion, the number of Registrable
Securities requested to be included in such Underwritten Offering exceeds the
number that can be sold in such Underwritten Offering without being likely to
have an adverse effect on the price, timing or distribution of the Registrable
Securities offered or the market for the Registrable Securities offered, then
the number of Registrable Securities to be included in such Underwritten
Offering shall be reduced to such number that can be sold without such adverse
effect and the Registrable Securities to be included in such Underwritten
Offering shall be: (i) first, Registrable Securities requested by Fortive to be
included in such Underwritten Offering; (ii) second, Registrable Securities
requested by all other Holders to be included in such Underwritten Offering on a
pro rata basis calculated based on the number of shares requested to be
registered; and (iii) third, all other Registrable Securities requested and

 

7



--------------------------------------------------------------------------------

otherwise eligible to be included in such Underwritten Offering (including
Registrable Securities to be sold for the account of Vontier) on a pro rata
basis calculated based on the number of shares requested to be registered. In
the event the Initiating Holder notifies Vontier that such Registration
Statement shall be abandoned or withdrawn, such Holder shall not be deemed to
have requested a Demand Registration pursuant to Section 2.1(a), and Vontier
shall not be deemed to have made a Demand Registration request pursuant to
Section 2.1(a) and Section 2.1(c).

(f) Shelf Registration. At any time after the date hereof when Vontier is
eligible to Register the applicable Registrable Securities on Form S-3 (or a
successor form) and the Holder may request Demand Registrations, the requesting
Holders may request Vontier to effect a Demand Registration as a Shelf
Registration. There shall be no limitations on the number of Underwritten
Offerings pursuant to a Shelf Registration. Any Holder of Registrable Securities
included on a Shelf Registration shall have the right to request that Vontier
cooperate in a shelf takedown at any time, including an Underwritten Offering,
by delivering a written request thereof to Vontier specifying the number of
shares of Registrable Securities such Holder wishes to include in the shelf
takedown (“Takedown Notice”). Vontier shall (i) within five (5) days of the
receipt of a Takedown Notice for an Underwritten Offering, give written notice
of such Takedown Notice to all Holders of Registrable Securities included on
such Shelf Registration (“Vontier Takedown Notice”), and (ii) take all actions
reasonably requested by such Holder, including the filing of a Prospectus
supplement and the other actions described in Section 2.4, in accordance with
the intended method of distribution set forth in the Takedown Notice as
expeditiously as possible. If the takedown is an Underwritten Offering, Vontier
shall include in such Underwritten Offering all Registrable Securities that that
the Holders request to be included within the two (2) days following their
receipt of the Vontier Takedown Notice. If the takedown is an Underwritten
Offering, the Registrable Securities requested to be included in a shelf
takedown must represent (i) an aggregate offering price of Registrable
Securities that is reasonably expected to equal at least $10,000,000 or (ii) all
of the remaining Registrable Securities owned by the requesting Holder and its
Affiliates. Notwithstanding anything else to the contrary in this Agreement, the
requirement to deliver a Takedown Notice and the piggyback rights described in
this Section 2.1(f) shall not apply to an Underwritten Offering that constitutes
a block trade.

(g) SEC Form. Except as set forth in the next sentence, Vontier shall use its
reasonable best efforts to cause Demand Registrations to be Registered on Form
S-3 (or any successor form), and if Vontier is not then eligible under the
Securities Act to use Form S-3, Demand Registrations shall be Registered on Form
S-1 (or any successor form) or Form S-4 (in the case of an Exchange Offer). If a
Demand Registration is a Convertible or Exchange Registration, Vontier shall
effect such Registration on the appropriate Form under the Securities Act for
such Registrations. Vontier shall use its reasonable best efforts to become
eligible to use Form S-3 and, after becoming eligible to use Form S-3, shall use
its reasonable best efforts to remain so eligible. All Demand Registrations
shall comply with applicable requirements of the Securities Act and, together
with each Prospectus included, filed or otherwise furnished by Vontier in
connection therewith, shall not contain any untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.

 

8



--------------------------------------------------------------------------------

2.2 Piggyback Registrations.

(a) Participation. If Vontier proposes to file a Registration Statement under
the Securities Act with respect to any offering of Vontier Common Stock for its
own account and/or for the account of any other Persons (other than a
Registration (i) under Section 2.1 hereof, (ii) pursuant to a Registration
Statement on Form S-8 or Form S-4 or similar form that relates to a transaction
subject to Rule 145 under the Securities Act, (iii) pursuant to any form that
does not include substantially the same information as would be required to be
included in a Registration Statement covering the Sale of Registrable
Securities, (iv) in connection with any dividend reinvestment or similar plan,
(v) for the sole purpose of offering securities to another entity or its
security holders in connection with the acquisition of assets or securities of
such entity or any similar transaction or (vi) in which the only Vontier Common
Stock being Registered is Vontier Common Stock issuable upon conversion of debt
securities that are also being Registered) (a “Vontier Public Sale”), then, as
soon as practicable (but in no event less than fifteen (15) days prior to the
proposed date of filing such Registration Statement), Vontier shall give written
notice of such proposed filing to each Holder, and such notice shall offer such
Holders the opportunity to Register under such Registration Statement such
number of Registrable Securities as each such Holder may request in writing (a
“Piggyback Registration”). Subject to Section 2.2(a) and Section 2.2(c), Vontier
shall include in such Registration Statement all such Registrable Securities
that are requested to be included therein within fifteen (15) days after the
receipt of any such notice; provided, however, that if, at any time after giving
written notice of its intention to Register any securities and prior to the
effective date of the Registration Statement filed in connection with such
Registration, Vontier shall determine for any reason not to Register or to delay
Registration of such securities, Vontier may, at its election, give written
notice of such determination to each such Holder and, thereupon, (i) in the case
of a determination not to Register, shall be relieved of its obligation to
Register any Registrable Securities in connection with such Registration,
without prejudice, however, to the rights of any Holder to request that such
Registration be effected as a Demand Registration under Section 2.1, and (ii) in
the case of a determination to delay Registration, shall be permitted to delay
Registering any Registrable Securities for the same period as the delay in
Registering such other shares of Vontier Common Stock. No Registration effected
under this Section 2.2 shall relieve Vontier of its obligation to effect any
Demand Registration under Section 2.1. If the offering pursuant to a
Registration Statement pursuant to this Section 2.2 is to be an Underwritten
Offering, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.2(a) shall, and Vontier shall use reasonable best
efforts to coordinate arrangements with the underwriters so that each such
Holder may, participate in such Underwritten Offering. If the offering pursuant
to such Registration Statement is to be on any other basis, then each Holder
making a request for a Piggyback Registration pursuant to this Section 2.2(a)
shall, and Vontier shall use reasonable best efforts to coordinate arrangements
so that each such Holder may, participate in such offering on such basis.
Vontier’s filing of a Shelf Registration shall not be deemed to be a Vontier
Public Sale; provided, however, that the proposal to file any Prospectus
supplement filed pursuant to a Shelf Registration with respect to an offering of
Vontier Common Stock for its own account and/or for the account of any other
Persons will be a Vontier Public Sale unless such offering qualifies for an
exemption from the Vontier Public Sale definition in this Section 2.2(a);
provided, further that if Vontier files a Shelf Registration for its own account
and/or for the account of any other Persons, Vontier agrees that it shall use
its reasonable best efforts to include in such Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act in order to
ensure that the Holders may be added to such Shelf Registration at a later time
through the filing of a Prospectus supplement rather than a post-effective
amendment.

 

9



--------------------------------------------------------------------------------

(b) Right to Withdraw. Each Holder shall have the right to withdraw such
Holder’s request for inclusion of its Registrable Securities in any Underwritten
Offering pursuant to this Section 2.2 at any time prior to the execution of an
underwriting agreement with respect thereto by giving written notice to Vontier
of such Holder’s request to withdraw and, subject to the preceding clause, each
Holder shall be permitted to withdraw all or part of such Holder’s Registrable
Securities from a Piggyback Registration at any time prior to the effective date
thereof.

(c) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of Registrable
Securities included in a Piggyback Registration informs Vontier and the Holders
in writing that, in its or their opinion, the number of securities of such class
which such Holder and any other Persons intend to include in such Underwritten
Offering exceeds the number which can be sold in such Underwritten Offering
without being likely to have an adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Underwritten Offering shall be
reduced to such number that can be sold without such adverse effect and the
securities to be included in the Underwritten Offering shall be (i) first, all
securities of Vontier or any other Persons for whom Vontier is effecting the
Underwritten Offering, as the case may be, proposes to Sell; (ii) second,
Registrable Securities requested by Fortive to be included in such Underwritten
Offering; (iii) third, Registrable Securities requested by all other Holders to
be included in such Underwritten Offering on a pro rata basis calculated based
on the number of shares requested to be registered; and (iv) fourth, all other
securities requested and otherwise eligible to be included in such Underwritten
Offering (including securities to be sold for the account of Vontier) on a pro
rata basis calculated based on the number of shares requested to be registered.

2.3 Selection of Underwriter(s), Etc. In any Underwritten Offering pursuant to
Section 2.1 or Section 2.2 that is not an Vontier Public Sale, Fortive, in the
event Fortive is participating in such Underwritten Offering, or the Holders of
a majority of the outstanding Registrable Securities being included in the
Underwritten Offering or Exchange Offer, in the event Fortive is not
participating in such Underwritten Offering or Exchange Offer, shall select the
underwriter(s), dealer-manager(s), financial printer, solicitation and/or
exchange agent (if any) and Holder’s counsel for such Underwritten Offering or
Exchange Offer. In any Vontier Public Sale, Vontier shall select the
underwriter(s), dealer-manager(s), financial printer, solicitation and/or
exchange agent (if any) and Fortive, in the event Fortive is participating in
such Underwritten Offering or Exchange Offer, or the Holders of a majority of
the outstanding Registrable Securities being included in the Vontier Public
Sale, in the event Fortive is not participating in such Underwritten Offering or
Exchange Offer, shall select counsel to the Holder(s).

 

10



--------------------------------------------------------------------------------

2.4 Registration Procedures.

(a) In connection with the Registration and/or Sale of Registrable Securities
pursuant to this Agreement, through an Underwritten Offering or otherwise,
Vontier shall use reasonable best efforts to effect or cause the Registration
and the Sale of such Registrable Securities in accordance with the intended
methods of Sale thereof and:

(i) prepare and file the required Registration Statement including all exhibits
and financial statements and, in the case of an Exchange Offer, any document
required under Rule 425 or Rule 165 with respect to such Exchange Offer
(collectively, the “Ancillary Filings”) required under the Securities Act to be
filed therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters or dealer-managers, if any, and to the Holders, copies of all
documents prepared to be filed, which documents shall be subject to the review
and comment of such underwriters or dealer-managers and such Holders and their
respective counsel, and provide such underwriters or dealers managers, if any,
and such Holders and their respective counsel reasonable time to review and
comment thereon and (B) not file with the SEC any Registration Statement or
Prospectus or amendments or supplements thereto or any Ancillary Filing to which
the Holders or the underwriters or dealer-managers, if any, shall reasonably
object;

(ii) except in the case of a Shelf Registration or Convertible or Exchange
Registration, prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the Sale of all of the
Shares Registered thereon until the earlier of (A) such time as all of such
Shares have been Sold in accordance with the intended methods of Sale set forth
in such Registration Statement or (B) the expiration of nine (9) months after
such Registration Statement becomes effective;

(iii) in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the Sale of all Shares subject thereto for a period ending thirty-six
(36) months after the effective date of such Registration Statement;

(iv) in the case of a Convertible or Exchange Registration, prepare and file
with the SEC such amendments and supplements to such Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the Sale of all of the Shares subject thereto
until such time as the rules, regulations and requirements of the Securities Act
and the terms of any applicable convertible securities no longer require such
Shares to be Registered under the Securities Act;

 

11



--------------------------------------------------------------------------------

(v) notify the participating Holders and the managing underwriter or
underwriters or dealer-managers, if any, and (if requested) confirm such advice
in writing and provide copies of the relevant documents, as soon as reasonably
practicable after notice thereof is received by Vontier (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, when the applicable Prospectus or any amendment or supplement to such
Prospectus has been filed, or any Ancillary Filing has been filed, (B) of any
written comments by the SEC or any request by the SEC or any other Governmental
Authority for amendments or supplements to such Registration Statement or such
Prospectus or any Ancillary Filing or for additional information, (C) of the
issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or any order preventing or suspending the use of any
preliminary or final Prospectus or any Ancillary Filing or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of Vontier in any applicable underwriting
agreement or dealer-manager agreements cease to be true and correct in all
material respects, and (E) of the receipt by Vontier of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or Sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(vi) promptly notify each selling Holder and the managing underwriter or
underwriters or dealer-managers, if any, when Vontier becomes aware of the
occurrence of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) or any Ancillary Filing contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of such Prospectus and any preliminary Prospectus, in light of the
circumstances under which they were made) not misleading or, if for any other
reason it shall be necessary during such time period to amend or supplement such
Registration Statement or Prospectus or any Ancillary Filing in order to comply
with the Securities Act and, in either case as promptly as reasonably
practicable thereafter, prepare and file with the SEC, and furnish without
charge to the selling Holder and the managing underwriter or underwriters or
dealer-managers, if any, an amendment or supplement to such Registration
Statement or Prospectus or any Ancillary Filing which will correct such
statement or omission or effect such compliance;

(vii) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

(viii) promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters or dealer-managers, if
any, and the Holders may reasonably request in order to permit the intended
method of distribution of the Registrable Securities; and make all required
filings of such Prospectus supplement or post-effective amendment as soon as
reasonably practicable after being notified of the matters to be incorporated in
such Prospectus supplement or post-effective amendment;

 

12



--------------------------------------------------------------------------------

(ix) furnish to each selling Holder and each underwriter or dealer-manager, if
any, without charge, as many conformed copies as such Holder or underwriter or
dealer-manager may reasonably request of the applicable Registration Statement
and any amendment or post-effective amendment thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits (including those incorporated by reference);

(x) deliver to each selling Holder and each underwriter or dealer-manager, if
any, without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus) and any amendment or supplement thereto as such Holder
or underwriter or dealer-manager may reasonably request (it being understood
that Vontier consents to the use of such Prospectus or any amendment or
supplement thereto by each selling Holder and the underwriters or
dealer-managers, if any, in connection with the offering and Sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto) and such other documents as such selling Holder or underwriter or
dealer-manager may reasonably request in order to facilitate the Sale of the
Registrable Securities by such Holder or underwriter or dealer-manager;

(xi) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each selling Holder, the managing
underwriter or underwriters or dealer-managers, if any, and their respective
counsel, in connection with the registration or qualification of such
Registrable Securities for offer and Sale under the securities or “Blue Sky”
laws of each state and other jurisdiction of the United States as any selling
Holder or managing underwriter or underwriters or dealer-managers, if any, or
their respective counsel reasonably request, and in any foreign jurisdiction
mutually agreeable to Vontier and the participating Holders, in writing and do
any and all other acts or things reasonably necessary or advisable to keep such
registration or qualification in effect for so long as such Registration
Statement remains in effect and so as to permit the continuance of Sales and
dealings in such jurisdictions of the United States for so long as may be
necessary to complete the distribution of the Registrable Securities covered by
the Registration Statement; provided that Vontier will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to taxation or general
service of process in any such jurisdiction where it is not then so subject;

(xii) in connection with any Sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
participating Holder and the managing underwriter or underwriters or
dealer-managers, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive Securities Act legends; and to register such Registrable Securities
in such denominations and such names as such selling Holder or the underwriters
or dealer-managers, if any, may request at least two (2) Business Days prior to
such Sale of Registrable Securities; provided that Vontier may satisfy its
obligations hereunder without issuing physical stock certificates through the
use of the Depository Trust Company’s Direct Registration System;

 

13



--------------------------------------------------------------------------------

(xiii) cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority and each securities exchange, if any, on
which any of Vontier’s securities are then listed or quoted and on each
inter-dealer quotation system on which any of Vontier’s securities are then
quoted, and in the performance of any due diligence investigation by any
underwriter or dealer-manager (including any “qualified independent
underwriter”) that is required to be retained in accordance with the rules and
regulations of each such exchange, and use its reasonable best efforts to cause
the Registrable Securities covered by the applicable Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters or dealer-managers, if any, to consummate the Sale
of such Registrable Securities;

(xiv) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company; provided that Vontier may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

(xv) obtain for delivery to and addressed to each selling Holder and to the
underwriter or underwriters or dealer-managers, if any, opinions from outside
counsel and the general counsel for Vontier, in each case dated the effective
date of the Registration Statement or, in the event of an Underwritten Offering,
the date of the closing under the underwriting agreement or, in the event of an
Exchange Offer, the date of the closing under the dealer-manager agreement or
similar agreement or otherwise, and in each such case in customary form and
content for the type of Underwritten Offering or Exchange Offer, as applicable;

(xvi) in the case of an Underwritten Offering or Exchange Offer, obtain for
delivery to and addressed to Vontier and the underwriter or underwriters or
dealer-managers and, to the extent requested, each participating Holder, a
comfort letter from Vontier’s or other applicable independent certified public
accountants in customary form and content for the type of Underwritten Offering
or Exchange Offer, dated the date of execution of the underwriting agreement or
dealer-manager agreement, or, if none, the date of commencement of the Exchange
Offer, and brought down to the closing, whether under the underwriting agreement
or dealer-manager agreement, if applicable, or otherwise;

(xvii) in the case of an Exchange Offer that does not involve a dealer-manager,
provide to each participating Holder such customary written representations and
warranties or other covenants or agreements as may be requested by any
participating Holder comparable to those that would be included in an
underwriting agreement or dealer-manager agreement;

 

14



--------------------------------------------------------------------------------

(xviii) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but no later than ninety (90) days after the end
of the twelve (12)-month period beginning with the first day of Vontier’s first
quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder and
covering the period of at least twelve (12) months, but not more than eighteen
(18) months, beginning with the first month after the effective date of the
Registration Statement;

(xix) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xx) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of Vontier’s
securities are then listed or quoted and on each inter-dealer quotation system
on which any of Vontier’s securities are then quoted;

(xxi) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include a Person
deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be Registered, (C) the
Sale or placement agent therefor, if any, (D) the dealer-manager therefor,
(E) counsel for such underwriters or agent or dealer-manager, and (F) any
attorney, accountant or other agent or representative retained by such Holder or
any such underwriter or dealer-manager, as selected by such Holder, the
opportunity to participate in the preparation of such Registration Statement,
each Prospectus included therein or filed with the SEC, and each amendment or
supplement thereto, and to require the insertion therein of material, furnished
to Vontier in writing, which in the reasonable judgment of such Holder(s) and
their counsel should be included; and for a reasonable period prior to the
filing of such Registration Statement, upon receipt of such confidentiality
agreements as Vontier may reasonably request, make available upon reasonable
notice at reasonable times and for reasonable periods for inspection by the
parties referred to in (A) through (F) above, all pertinent financial and other
records, pertinent corporate and other documents and properties of Vontier that
are available to Vontier, and cause all of Vontier’s officers, directors and
employees and the independent public accountants who have certified its
financial statements to make themselves available at reasonable times and for
reasonable periods to discuss the business of Vontier and to supply all
information available to Vontier reasonably requested by any such Person in
connection with such Registration Statement as shall be necessary to enable them
to exercise their due diligence responsibility, subject to the foregoing;

(xxii) to cause the executive officers of Vontier to participate in customary
“road show” presentations that may be reasonably requested by the managing
underwriter or underwriters or dealer-managers in any Underwritten Offering or
Exchange Offer and otherwise to facilitate, cooperate with, and participate in
each proposed offering contemplated herein and customary selling efforts related
thereto; and

 

15



--------------------------------------------------------------------------------

(xxiii) take all other customary steps reasonably necessary to effect the
Registration, offering and Sale of the Registrable Securities.

(b) As a condition precedent to any Registration hereunder, Vontier may require
each Holder as to which any Registration is being effected to furnish to Vontier
such information regarding the distribution of such securities and such other
information relating to such Holder, its ownership of Registrable Securities and
other matters as Vontier may from time to time reasonably request in writing.
Each such Holder agrees to furnish such information to Vontier and to cooperate
with Vontier as reasonably necessary to enable Vontier to comply with the
provisions of this Agreement.

(c) Fortive agrees, and any other Holder agrees by acquisition of such
Registrable Securities, that, upon receipt of any written notice from Vontier of
the occurrence of any event of the kind described in Section 2.4(a)(vi), such
Holder will forthwith discontinue the Sale of Registrable Securities pursuant to
such Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.4(a)(vi), or until
such Holder is advised in writing by Vontier that the use of the Prospectus may
be resumed, and if so directed by Vontier, such Holder will deliver to Vontier
(at Vontier’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event Vontier shall give
any such notice, the period during which the applicable Registration Statement
is required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.4(a)(vi) or is advised in writing
by Vontier that the use of the Prospectus may be resumed.

2.5 Holdback Agreements. To the extent requested in writing by the managing
underwriter or underwriters of any Underwritten Offering, Vontier agrees not to,
and shall exercise reasonable best efforts to obtain agreements (in the
underwriters’ customary form) from its directors, executive officers and
beneficial owners of five percent (5%) or more of Vontier Common Stock not to,
directly or indirectly offer, Sell, pledge, contract to Sell (including any
short Sale), grant any option to purchase or otherwise Sell any equity
securities of Vontier or enter into any hedging transaction relating to any
equity securities of Vontier during the ninety (90) days beginning on pricing
date of such Underwritten Offering (except as part of such Underwritten Offering
or any Distribution or pursuant to registrations on Form S-8 or S-4 or any
successor forms thereto) unless the managing underwriter or underwriters
otherwise agree to a shorter period.

2.6 Underwritten Offerings; Exchange Offers. If requested by the managing
underwriters for any Underwritten Offering or dealer-managers for any Exchange
Offer, Vontier shall enter into an underwriting agreement or dealer-manager
agreement with such underwriters or dealer-managers for such offering; provided,
however, that no Holder shall be required to make any representations or
warranties to Vontier or the underwriters or dealer-managers (other than
representations and warranties regarding such Holder and such Holder’s intended
method of distribution) or to undertake any indemnification obligations to
Vontier or the underwriters or dealer-managers with respect thereto, except as
otherwise provided in Section 2.9 hereof.

 

16



--------------------------------------------------------------------------------

2.7 Convertible or Exchange Registration; Registration Rights with Participating
Banks.

(a) If any Holder of Registrable Securities offers any options, rights, warrants
or other securities issued by it or any other Person that are offered with,
convertible into or exercisable or exchangeable for any Registrable Securities,
the Registrable Securities underlying such options, rights, warrants or other
securities shall be eligible for Registration pursuant to Section 2.1 and
Section 2.2 hereof (a “Convertible or Exchange Registration”).

(b) If one or more members of the Fortive Group decides to engage, directly or
indirectly, in an Exchange with one or more Participating Banks, Vontier shall,
upon Fortive’s request, enter into a registration rights agreement with the
Participating Banks in connection with such Exchange, as applicable, on terms
and conditions consistent with this Agreement (other than the voting provisions
contained in Article III hereof) and reasonably satisfactory to Vontier and the
Fortive Group.

2.8 Registration Expenses Paid By Vontier. In the case of any Registration of
Registrable Securities required pursuant to this Agreement (including any
Registration that is delayed or withdrawn) or proposed Underwritten Offering
pursuant to this Agreement, Vontier shall pay all Registration Expenses
regardless of whether the Registration Statement becomes effective or the
Underwritten Offering is completed.

2.9 Indemnification.

(a) Indemnification by Vontier. Vontier agrees to indemnify and hold harmless,
to the full extent permitted by law, each Holder, such Holder’s Affiliates and
their respective officers, directors, employees, advisors, and agents and each
Person who controls (within the meaning of the Securities Act or the Exchange
Act) such Persons from and against any and all losses, claims, damages,
liabilities (or actions in respect thereof, whether or not such indemnified
party is a party thereto) and expenses, joint or several (including reasonable
costs of investigation and legal expenses) (each, a “Loss” and collectively
“Losses”) arising out of or based upon (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement under which
the Sale of such Registrable Securities was Registered under the Securities Act
(including any final or preliminary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein), or any such statement made in any free writing prospectus
(as defined in Rule 405 under the Securities Act) that Vontier has filed or is
required to file pursuant to Rule 433(d) under the Securities Act, or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading; provided, however,
that Vontier shall not be liable to any particular indemnified party in any such
case to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any such Registration Statement in reliance upon and in conformity with written
information furnished to Vontier by such indemnified party expressly for use in
the preparation thereof. This indemnity shall be in addition to any liability
Vontier may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
indemnified party and shall survive the transfer of such securities by such
Holder.

 

17



--------------------------------------------------------------------------------

(b) Indemnification by the Selling Holder. Each selling Holder agrees (severally
and not jointly) to indemnify and hold harmless, to the full extent permitted by
law, Vontier, its directors, officers, employees, advisors, and agents and each
Person who controls Vontier (within the meaning of the Securities Act and the
Exchange Act) from and against any Losses arising out of or based upon (i) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which the Sale of such Registrable Securities was
Registered under the Securities Act (including any final or preliminary
Prospectus contained therein or any amendment thereof or supplement thereto or
any documents incorporated by reference therein), or any such statement made in
any free writing prospectus that Vontier has filed or is required to file
pursuant to Rule 433(d) under the Securities Act, or (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading to the extent, but, in each case
(i) or (ii), only to the extent, that such untrue statement or omission is
contained in any information furnished in writing by such selling Holder to
Vontier specifically for inclusion in such Registration Statement, Prospectus,
preliminary Prospectus or free writing prospectus. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder under the Sale of the
Registrable Securities giving rise to such indemnification obligation. This
indemnity shall be in addition to any liability the selling Holder may otherwise
have. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of Vontier or any indemnified party.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent
that it is materially prejudiced by reason of such delay or failure) and
(ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided, however,
that any Person entitled to indemnification hereunder shall have the right to
select and employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
Person unless (i) the indemnifying party has agreed in writing to pay such fees
or expenses, (ii) the indemnifying party shall have failed to assume the defense
of such claim within a reasonable time after receipt of notice of such claim
from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person, (iii) the indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, or (iv) in the
reasonable judgment of any such Person, based upon advice of its counsel, a
conflict of interest may exist between such Person and the indemnifying party
with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person). If such
defense is not assumed by the indemnifying

 

18



--------------------------------------------------------------------------------

party, the indemnifying party will not be subject to any liability for any
settlement made without its consent, but such consent may not be unreasonably
withheld, conditioned or delayed. If the indemnifying party assumes the defense,
the indemnifying party shall not have the right to settle such action without
the consent of the indemnified party, which consent may not be unreasonably
withheld, conditioned or delayed. No indemnifying party shall consent to entry
of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time from all such indemnified party or parties unless
(x) the employment of more than one counsel has been authorized in writing by
the indemnified party or parties, (y) an indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it that are different from or in addition to those available to the
other indemnified parties or (z) a conflict or potential conflict exists or may
exist (based on advice of counsel to an indemnified party) between such
indemnified party and the other indemnified parties, in each of which cases the
indemnifying party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels.

(d) Contribution. If for any reason the indemnification provided for in
Section 2.9(a) or Section 2.9(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.9(a) or
Section 2.9(b), then the indemnifying party shall contribute to the amount paid
or payable by the indemnified party as a result of such Loss in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. Notwithstanding anything in this Section 2.9(d) to the contrary, no
indemnifying party (other than Vontier) shall be required pursuant to this
Section 2.9(d) to contribute any amount in excess of the amount by which the net
proceeds received by such indemnifying party from the Sale of Registrable
Securities in the offering to which the Losses of the indemnified parties relate
(before deducting expenses, if any) exceeds the amount of any damages which such
indemnifying party has otherwise been required to pay by reason of such untrue
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.9(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in this Section 2.9(d). No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party hereunder shall be deemed to include, for purposes of this
Section 2.9(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding. If indemnification is available
under this Section 2.9, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 2.9(a) and
Section 2.9(b) hereof without regard to the relative fault of said indemnifying
parties or indemnified party.

 

19



--------------------------------------------------------------------------------

2.10 Reporting Requirements; Rule 144. Until the expiration or termination of
this Agreement in accordance with its terms, Vontier shall be and remain in
compliance with the periodic filing requirements imposed under the SEC’s rules
and regulations, including the Exchange Act, and any other applicable laws or
rules, and shall timely file such information, documents and reports as the SEC
may require or prescribe under Section 13 or 15(d) (whichever is applicable) of
the Exchange Act. If Vontier is not required to file such reports, it will, upon
the request of any Holder, make publicly available such necessary information
for so long as necessary to permit Sales pursuant to Rule 144 or Regulation S
under the Securities Act, and it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to Sell Registrable Securities without Registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 or
Regulation S under the Securities Act, as such Rules may be amended from time to
time, or (b) any rule or regulation hereafter adopted by the SEC. From and after
the date hereof through the first anniversary of the date upon which no Holder
owns any Registrable Securities, Vontier shall forthwith upon request furnish
any Holder (i) a written statement by Vontier as to whether it has complied with
such requirements and, if not, the specifics thereof, (ii) a copy of the most
recent annual or quarterly report of Vontier, and (iii) such other reports and
documents filed by Vontier with the SEC as such Holder may reasonably request in
availing itself of an exemption for the Sale of Registrable Securities without
registration under the Securities Act.

2.11 Other Registration Rights. Vontier shall not grant to any Persons the right
to request Vontier to Register any equity securities of Vontier, or any
securities convertible or exchangeable into or exercisable for such securities,
whether pursuant to “demand,” “piggyback,” or other rights, unless such rights
are subject and subordinate to the rights of the Holders under this Agreement.

ARTICLE III

VOTING RESTRICTIONS

3.1 Voting of Vontier Common Stock.

(a) From the date of the Distribution until the date that the Fortive Group
ceases to own any Retained Shares, Fortive shall, and shall cause each member of
the Fortive Group to (in each case, to the extent that they own any Retained
Shares), be present, in person or by proxy, at each and every Vontier
stockholder meeting, and otherwise to cause all Retained Shares owned by them to
be counted as present for purposes of establishing a quorum at any such meeting,
and to vote or consent on any matter (including waivers of contractual or
statutory rights), or cause to be voted or consented on any such matter, all
such Retained Shares in proportion to the votes cast by the other holders of
Vontier Common Stock on such matter.

 

20



--------------------------------------------------------------------------------

(b) From the date of the Distribution until the date that the Fortive Group
ceases to own any Retained Shares, Fortive hereby grants, and shall cause each
member of the Fortive Group (in each case, to the extent that they own any
Retained Shares) to grant, an irrevocable proxy, which shall be deemed coupled
with an interest sufficient in law to support an irrevocable proxy to Vontier or
its designees, to vote, with respect to any matter (including waivers of
contractual or statutory rights), all Retained Shares owned by them, in
proportion to the votes cast by the other holders of Vontier Common Stock on
such matter; provided that (i) such proxy shall automatically be revoked as to a
particular Retained Share upon any Sale of such Retained Share from a member of
the Fortive Group to a Person other than a member of the Fortive Group and
(ii) nothing in this Section 3.1(b) shall limit or prohibit any such Sale.

(c) Fortive acknowledges and agrees (on behalf of itself and each member of the
Fortive Group) that Vontier will be irreparably damaged in the event any of the
provisions of this Article III are not performed by Fortive in accordance with
their terms or are otherwise breached. Accordingly, it is agreed that Vontier
shall be entitled to an injunction to prevent breaches of this Article III and
to specific enforcement of the provisions of this Article III in any action
instituted in any court of the United States or any state having subject matter
jurisdiction over such action.

ARTICLE IV

MISCELLANEOUS

4.1 Term. This Agreement shall terminate upon such time as there are no
Registrable Securities, except for the provisions of Section 2.8 and Section 2.9
and all of this Article IV, which shall survive any such termination.

4.2 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in English, shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by email (followed by delivery
of an original via overnight courier service) or by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 4.2):

To Fortive:

Fortive Corporation

6920 Seaway Blvd.

Everett, WA 98203

Attn: General Counsel

Facsimile: (425) 446-5007

E-mail: Peter.Underwood@fortive.com

To Vontier:

Vontier Corporation

5420 Wade Park Boulevard, Suite 206

Raleigh, NC 27607

Attn: General Counsel

Facsimile: (336) 292-8871

E-mail: Katie.rowen@vontier.com

 

21



--------------------------------------------------------------------------------

4.3 Successors, Assigns and Transferees.

(a) The provisions of this Agreement and the obligations and rights hereunder
shall be binding upon, inure to the benefit of and be enforceable by (and
against) the parties and their respective successors and permitted assigns.
Vontier may assign this Agreement at any time in connection with a Sale or
acquisition of Vontier, whether by merger, consolidation, Sale of all or
substantially all of Vontier’s assets, or similar transaction, without the
consent of the Holders; provided that the successor or acquiring Person agrees
in writing to assume all of Vontier’s rights and obligations under this
Agreement. Fortive may assign this Agreement to any member of the Fortive Group
or at any time in connection with a sale or acquisition of Fortive, whether by
merger, consolidation, sale of all or substantially all of Fortive’s assets, or
similar transaction, without the consent of Vontier.

(b) In connection with the Sale of Registrable Securities, Fortive may assign
its Registration-related rights and obligations under this Agreement relating to
such Registrable Securities to the following transferees in such Sale: (i) a
member of the Fortive Group to which Registrable Securities are Sold, (ii) one
or more Participating Banks to which Registrable Securities are Sold, (iii) any
other transferee to which Registrable Securities are Sold, if Vontier provides
prior written consent to the transfer of such Registration-related rights and
obligations along with the Sale of Registrable Securities or (iv) any other
transferee that acquires at least five percent (5%) of the number of Registrable
Securities beneficially owned by Fortive immediately following the completion of
the Distribution; provided, that in the case of clauses (i), (ii), (iii) or
(iv), (x) Vontier is given written notice prior to or at the time of such Sale
stating the name and address of the transferee and identifying the securities
with respect to which the Registration-related rights and obligations are being
Sold and (y) the transferee executes a counterpart in the form attached hereto
as Exhibit A and delivers the same to Vontier (any such transferee in such Sale,
a “Transferee”). In connection with the Sale of Registrable Securities, a
Transferee or Subsequent Transferee (as defined below) may assign its
Registration-related rights and obligations under this Agreement relating to
such Registrable Securities to the following subsequent transferees: (A) an
Affiliate of such Transferee to which Registrable Securities are Sold, (B) any
subsequent transferee to which Registrable Securities are Sold, if Vontier
provides prior written consent to the transfer of such Registration-related
rights and obligations along with the Sale of Registrable Securities or (C) any
other subsequent transferee that acquires at least five percent (5%) of the
number of Registrable Securities beneficially owned by Fortive immediately
following the completion of the Distribution; provided, that in the case of
clauses (A), (B) or (C), (x) Vontier is given written notice prior to or at the
time of such Sale stating the name and address of the subsequent transferee and
identifying the securities with respect to which the Registration-related rights
and obligations are being assigned and (y) the subsequent transferee executes a
counterpart in the form attached hereto as Exhibit A and delivers the same to
Vontier (any such subsequent transferee, a “Subsequent Transferee”).

 

22



--------------------------------------------------------------------------------

4.4 GOVERNING LAW; NO JURY TRIAL.

(a) This Agreement and any dispute arising out of, in connection with or
relating to this Agreement shall be governed by and construed in accordance with
the Laws of the State of Delaware, without giving effect to the conflicts of
laws principles thereof.

(b) In the event of a controversy, dispute or Action arising out of, in
connection with, or in relation to the interpretation, performance,
nonperformance, validity or breach of this Agreement or otherwise arising out
of, or in any way related to, this Agreement or the transactions contemplated
hereby, including any Action based on contract, tort, statute or constitution
(collectively, “Disputes”), the general counsels of the parties (or such other
individuals designated by the respective general counsels) and/or the executive
officers designated by the parties shall negotiate for a reasonable period of
time to settle such Dispute; provided, that such reasonable period shall not,
unless otherwise agreed by the parties in writing, exceed sixty (60) days (the
“Negotiation Period”) from the time of receipt by a party of written notice of
such Dispute (“Dispute Notice”) and settlement of such Dispute pursuant to this
Section 4.4 shall be confidential, and no written or oral statements or offers
made by the parties during such settlement negotiations shall be admissible for
any purpose in any subsequent proceedings, including any arbitration proceeding
pursuant to Section 4.4(c); provided further, that in the event of any
arbitration in accordance with Section 4.4(c) hereof, the parties shall not
assert the defenses of statute of limitations and laches arising during the
period beginning after the date of receipt of the Dispute Notice, and any
contractual time period or deadline under this Agreement to which such Dispute
relates occurring after the Dispute Notice is received shall not be deemed to
have passed until such Dispute has been resolved.

(c) If the Dispute has not been resolved for any reason after the Negotiation
Period, such Dispute shall be submitted to final and binding arbitration
administered in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) then in effect (the “Rules”), except as modified
herein.

(i) The arbitration shall be conducted by a three-member arbitral tribunal (the
“Arbitral Tribunal”). The claimant shall nominate one arbitrator in accordance
with the Rules, and the respondent shall nominate one arbitrator in accordance
with the Rules within twenty-one days (21) after the appointment of the first
arbitrator. The third arbitrator, who shall serve as chair of the Arbitral
Tribunal, shall be jointly nominated by the two party-nominated arbitrators
within twenty-one (21) days of the confirmation of the appointment of the second
arbitrator. If any arbitrator is not appointed within the time limit provided
herein, such arbitrator shall be appointed by the AAA in accordance with the
listing, striking and ranking procedure in the Rules.

(ii) The arbitration shall be held, and the award shall be rendered, in New
York, New York, in the English language.

(iii) For the avoidance of doubt, by submitting their dispute to arbitration
under the Rules, the parties expressly agree that all issues of arbitrability,
including all issues concerning the propriety and timeliness of the commencement
of the arbitration (including any defense based on a statute of limitation, if
applicable), the jurisdiction of the Arbitral Tribunal, and the procedural
conditions for arbitration, shall be finally and solely determined by the
Arbitral Tribunal.

 

23



--------------------------------------------------------------------------------

(iv) Without derogating from Section 4.4(c)(v) below, the Arbitral Tribunal
shall have the full authority to grant any pre-arbitral injunction, pre-arbitral
attachment, interim or conservatory measure or other order in aid of arbitration
proceedings (“Interim Relief”). The parties shall exclusively submit any
application for Interim Relief to only: (A) the Arbitral Tribunal; or (B) prior
to the constitution of the Arbitral Tribunal, an Emergency Arbitrator appointed
in the manner provided for in the Rules. Any Interim Relief so issued shall, to
the extent permitted by applicable law, be deemed a final arbitration award for
purposes of enforceability, and, moreover, shall also be deemed a term and
condition of this Agreement subject to specific performance in Section 4.5
below. The foregoing procedures shall constitute the exclusive means of seeking
Interim Relief, provided, however, that (i) the Arbitral Tribunal shall have the
power to continue, review, vacate or modify any Interim Relief granted by an
Emergency Arbitrator; (ii) in the event an Emergency Arbitrator or the Arbitral
Tribunal issues an order granting, denying or otherwise addressing Interim
Relief (a “Decision on Interim Relief”), any party may apply to enforce or
require specific performance of such Decision on Interim Relief in any court of
competent jurisdiction; and (iii) either party shall retain the right to apply
for freezing orders to prevent the improper dissipation of transfer of assets to
a court of competent jurisdiction.

(v) The Arbitral Tribunal shall have the power to grant any remedy or relief
that it deems just and equitable and that is in accordance with the terms of
this Agreement, including specific performance and temporary or final injunctive
relief, provided, however, that the Arbitral Tribunal shall have no authority or
power to limit, expand, alter, amend, modify, revoke or suspend any condition or
provision of this Agreement, nor any right or power to award punitive, exemplary
or treble damages.

(vi) The Arbitral Tribunal shall have the power to allocate the costs and fees
of the arbitration, including reasonable attorneys’ fees and costs as well as
those costs and fees addressed in the Rules, between the parties in the manner
it deems fit.

(vii) Arbitration under this Section 4.4 shall be the sole and exclusive remedy
for any Dispute, and any award rendered thereby shall be final and binding upon
the parties as from the date rendered. Judgment on the award rendered by the
Arbitral Tribunal may be entered in any court having jurisdiction thereof,
including any court having jurisdiction over the relevant Party or its Assets.

4.5 Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
parties agree that the party or parties to this Agreement who are or are to be
thereby aggrieved shall, subject and pursuant to the terms of this Section 4.5
(including for the avoidance of doubt, after compliance with all notice and
negotiation provisions herein), have the right to specific performance and
injunctive or other equitable relief of its or their rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be

 

24



--------------------------------------------------------------------------------

cumulative. The parties agree that the remedies at law for any breach or
threatened breach of this Agreement, including monetary damages, are inadequate
compensation for any loss, that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived, and that
any requirements for the securing or posting of any bond with such remedy are
hereby waived.

4.6 Headings. The article, section and paragraph headings contained in this
Agreement are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.

4.7 Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

4.8 Amendment; Waiver.

(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by Vontier and the Holders of a majority of the Registrable Securities; provided
that if Fortive or any of its Affiliates owns Registrable Securities, no
amendment to or waiver of any provision in this Agreement will be effected
without the written consent of Fortive if such amendment or waiver adversely
affects the rights of Fortive or such Affiliates of Fortive.

(b) No failure to exercise and no delay in exercising, on the part of any party,
any right, remedy, power or privilege hereunder shall operate as a waiver hereof
or thereof; nor shall any single or partial exercise of any right, remedy, power
or privilege hereunder or thereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.

4.9 Registrations, Exchanges, etc. Notwithstanding anything to the contrary that
may be contained in this Agreement, the provisions of this Agreement shall apply
to the full extent set forth herein with respect to (a) any shares of Vontier
Common Stock, now or hereafter authorized to be issued, (b) any and all
securities of Vontier into which the shares of Vontier Common Stock are
converted, exchanged or substituted in any recapitalization or other capital
reorganization by Vontier and (c) any and all securities of any kind whatsoever
of Vontier or any successor or permitted assign of Vontier (whether by merger,
consolidation, Sale of assets or otherwise) which may be issued on or after the
date hereof in respect of, in conversion of, in exchange for or in substitution
of, the shares of Vontier Common Stock, and shall be appropriately adjusted for
any stock dividends, or other distributions, stock splits or reverse stock
splits, combinations, recapitalizations, mergers, consolidations, exchange
offers or other reorganizations occurring after the date hereof.

 

25



--------------------------------------------------------------------------------

4.10 Further Assurances. In addition to and without limiting the actions
specifically provided for elsewhere in this Agreement and subject to the
limitations expressly set forth in this Agreement each of the parties shall
cooperate with each other and use (and shall cause its respective Subsidiaries
and Affiliates to use) commercially reasonable efforts to take, or to cause to
be taken, all actions, and to do, or to cause to be done, all things reasonably
necessary on its part under applicable law or contractual obligations to
consummate and make effective the transactions contemplated by this Agreement.

4.11 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Execution of this Agreement or any other
documents pursuant to this Agreement by facsimile or other electronic copy of a
signature shall be deemed to be, and shall have the same effect as, executed by
an original signature.

[The remainder of page intentionally left blank. Signature page follows.]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

FORTIVE CORPORATION By:  

/s/ Rajesh Yadava

  Name:   Rajesh Yadava   Title:   Vice President, Treasurer VONTIER CORPORATION
By:  

/s/ Kathryn K. Rowen

  Name:   Kathryn K. Rowen   Title:   Senior Vice President, General Counsel

[Signature Page to Stockholder’s and Registration Rights Agreement]